Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the vehicle door structure with a door, a decorative member attached to a surface of the door which faces an outside of a vehicle, and a sealing member arranged along an end part of the door which faces an outside of the door, and sealing the door opening, where the sealing member has a base part which extends in a front-rear direction and in an upper- lower direction, a seal lip part extending from an end portion of the base part facing the outside of the door and formed in an arc shape curving convexly toward the outside of the door and having an elastic contact part which gets into elastic contact with the vehicle body, a sealing part extending toward the outside of the vehicle from the end portion of the base part and having a thick part which becomes thicker toward an the inside of the door and is inserted into a gap formed between the end part of the door which faces the outside of the door and an end part of the decorative member which faces the outside of the door, and an attachment part attached to the door and formed in a position on the base part near an inside of the door, where the sealing member is biased toward an inside of the vehicle, the door is installed turnable to and away from the vehicle body, and the elastic contact part is closer to the outside of the door than a turn center of the door.  While the prior art teaches a variety of door structures with decorative and sealing members engaging a door, the specific decorative member and sealing member locations, shapes, and arrangements claimed in the present invention are not taught and there is no motivation to combine or modify the prior art to read over the specific structures claimed other than hindsight to reach the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak